DETAILED ACTION
This non-final Office action is in response to the claims filed on July 2, 2019.
Status of claims: claims 1-18 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 2, 2019 and October 8, 2020 were considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4 and 13 – “with respect to horizontal” is unclear.
Claims 6 and 15 – “the horizontal position,” “the bearing surface,” and “the sill guide” all lack antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2523935 to Austin in view of FR 1238196 to Lucesoli.
Austin discloses a door system for a top-hanging sliding door, the top- hanging sliding door comprising a door frame 14, 19, 20 which supports a door panel 10 that is slideable between an open position and a closed position.  Austin fails to disclose the door system comprises a door seal system comprising: a door seal assembly and drop seal assembly activator.
Lucesoli teaches of a door seal system comprising: 
a drop seal assembly physically coupled to a bottom portion of the door panel , the drop seal assembly including an elongated carriage 4 having an elastic seal 6 disposed on a bottom side thereof which faces a floor surface below the door panel, the carriage vertically movable between a raised position wherein the elastic seal is spaced apart from the floor surface, and a lowered position wherein the elastic seal is in contact with the floor surface, and the carriage is biased in the raised position and vertically movable from the raised position to the lowered position responsive to an external horizontal force applied to the carriage; and 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a door seal system with a drop seal assembly and drop seal assembly activator with Austin, as taught by Lucesoli, in order to seal the bottom portion of the door when the door is in the closed position; thus minimizing dirt and debris from passing underneath the door when the door is in the closed position. (claim 1)
Austin discloses a top-hanging sliding door, comprising: 
a door frame; 
a door panel supported by the door frame, the door panel comprising a bottom portion having a downward facing opening therein and being slideable between an open position and a closed position.
Austin fails to disclose the sliding door comprises a door seal assembly and drop seal assembly activator as well as the door panel having a bottom portion having a downward facing opening therein.
Lucesoli teaches of a door seal system, comprising: 
a drop seal assembly disposed at least partially within the downward facing opening of the door panel, the drop seal assembly including an elongated carriage having an elastic seal disposed on a bottom side thereof which faces a floor surface below the door panel, the carriage vertically movable between a raised position wherein the elastic seal is spaced apart from the floor surface, and a lowered position wherein the elastic seal is in contact with the floor surface, and the carriage is biased in the raised position and vertically movable from the raised position to the lowered position responsive to an external horizontal force applied to the carriage; and 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a door seal system with a drop seal assembly and drop seal assembly activator with Austin, as taught by Lucesoli, in order to seal the bottom portion of the door when the door is in the closed position; thus minimizing dirt and debris from passing underneath the door when the door is in the closed position. (claim 10)

Claims 2-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Austin in view of Lucesoli, as applied above.
Austin, as applied above, discloses wherein the drop seal assembly comprises a fixed pin 9, and the drop seal assembly further comprises an elongated guide bar 2 which is fixed relative to the door panel, the carriage includes an angled slot 10 therein which receives the fixed pin, and the fixed pin rides in the angled slot responsive to the horizontal force imparted on the carriage by the drop seal assembly activator to control movement of the carriage between the raised position and the lowered position. Austin, as applied above, fails to disclose that the carriage comprises the fixed pin and the guide bar includes the angled slot.
However, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to swap the positions of the fixed pin and slot on the carriage and guide bar since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. (claims 2, 11)
Austin, as applied above, further discloses wherein the drop seal assembly further comprises at least one spring 12 coupled between the elongated guide bar and the carriage, the at least one spring biases the carriage in the raised position. (claims 3,12)


Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Austin in view of Lucesoli, as applied above, in view of US 2035723 to Robinson.
Austin, as applied above, further discloses wherein the drop seal assembly further comprises a surface coupled to the carriage proximate a trailing end of the door panel, and the drop seal assembly activator comprises a sill guide which has a bearing surface which contacts the surface coupled to the carriage when the door panel is moved from the open position to the closed position. Austin fails to disclose that the bearing coupled to the carriage.
Robinson teaches of a bearing 37 coupled to a carriage 24 of a door seal system.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a bearing at the end of element 3 in Austin (see FIG. 4 of Luscesoli), as taught by Robinson, in order to minimize friction between engagement of the door seal assembly and drop seal assembly activator; thus minimizing wear and tear on the drop seal assembly. (claims 5,14)

Claims 1, 7-10, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2523935 to Austin in view of US 10024100 to Meng.
Austin discloses a door system for a top-hanging sliding door, the top- hanging sliding door comprising a door frame 14, 19, 20 which supports a door panel 10 that is slideable between an open position and a closed position.  Austin fails to disclose the door system comprises a door seal system comprising: a door seal assembly and drop seal assembly activator.
Meng teaches of a door seal system comprising: 

a drop seal assembly activator 48 physically coupled to the door frame of the top-hanging sliding door, in operation the drop seal assembly activator imparts the horizontal force on the carriage as the door panel is moved from the open position toward the closed position to cause the carriage of the drop seal assembly to move from the raised position to the lowered position. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a door seal system with a drop seal assembly and drop seal assembly activator with Austin, as taught by Meng, in order to seal the bottom portion of the door when the door is in the closed position; thus minimizing dirt and debris from passing underneath the door when the door is in the closed position. (claim 1)
Austin discloses a top-hanging sliding door, comprising: 
a door frame; 
a door panel supported by the door frame, the door panel comprising a bottom portion having a downward facing opening therein and being slideable between an open position and a closed position.
Austin fails to disclose the sliding door comprises a door seal assembly and drop seal assembly activator as well as the door panel having a bottom portion having a downward facing opening therein.
Meng teaches of a door seal system, comprising: 

a drop seal assembly activator physically coupled to the door frame of the top-hanging sliding door, in operation the drop seal assembly activator imparts the horizontal force on the carriage as the door panel is moved from the open position toward the closed position to cause the carriage of the drop seal assembly to move from the raised position to the lowered position. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a door seal system with a drop seal assembly and drop seal assembly activator with Austin, as taught by Meng, in order to seal the bottom portion of the door when the door is in the closed position; thus minimizing dirt and debris from passing underneath the door when the door is in the closed position. (claim 10)
Austin, as applied above, further discloses wherein the drop seal assembly activator is self-adjusting to cause the elastic seal to contact the floor surface below the door panel when the door panel is in the closed position when the floor surface is spaced apart from the bottom portion of the door panel by any distance within a determined range of distances. (claims 7,16)
Austin, as applied above, further discloses wherein the drop seal assembly comprises a first magnet coupled to a leading end of the carriage, and the drop seal assembly activator comprises a second magnet coupled to the door frame, and when the door panel is moved from the open position toward the closed position the second magnet repels the first magnet which 
 Austin, as applied above, further discloses wherein when the door panel is in the closed position, the first magnet is spaced apart from the second magnet by an air gap. (claims 9,18)

Allowable Subject Matter
Claims 6 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634